             Case: 19-14065     Date Filed: 06/03/2020   Page: 1 of 20



                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14065
                          ________________________

                      D.C. Docket No. 1:17-cv-04660-LMM


MARTIN COWEN,
ALLEN BUCKLEY, et al.,

                                                            Plaintiffs–Appellants,

                                      versus

GEORGIA SECRETARY OF STATE,

                                                            Defendant–Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (June 3, 2020)

Before JORDAN, TJOFLAT, and ANDERSON, Circuit Judges.

ANDERSON, Circuit Judge:

      The Libertarian Party of Georgia, several prospective Libertarian candidates

for Congress, and several Libertarian voters—collectively, “the Libertarian Party”
              Case: 19-14065     Date Filed: 06/03/2020    Page: 2 of 20



or “the Party”—brought the instant case against the Secretary of State of Georgia.

They alleged that Georgia’s ballot-access requirements for third-party and

independent candidates violated their associational rights under the First and

Fourteenth Amendments and their Equal Protection rights under the Fourteenth

Amendment. The district court granted the Secretary of State summary judgment,

concluding that it did not need to apply the Supreme Court’s test for the

constitutionality of ballot-access requirements, as articulated in Anderson v.

Celebrezze, 460 U.S. 780 (1983), and the Party appeals from that determination.

      After careful review, and with the benefit of oral argument, we vacate the

district court’s grant of summary judgment. We conclude that the district court’s

failure to conduct the Anderson test constitutes reversible error; accordingly, we

remand the case to the district court with instructions to conduct in the first

instance the Anderson test and to consider the Party’s Equal Protection claim.

                                 I. BACKGROUND

      We note at the outset that the facts are not seriously disputed, but

nonetheless set them out to better contextualize the parties’ arguments. The State

of Georgia first established formal ballot access requirements in 1922, which

required that an independent candidate, or the nominee of any party not conducting

a primary election, could attain ballot access by simply “fil[ing] notice of their

candidacy, giving their names and the offices for which they are candidates, with


                                           2
              Case: 19-14065      Date Filed: 06/03/2020    Page: 3 of 20



the Secretary of State” for national and statewide elections, and with county

officials for district and county elections, with no petition or filing fee

requirements. 1922 Ga. Laws 100. Over the next few decades, the State

subsequently tightened its ballot-access requirements. In 1943, the State enacted

the predecessor of its current ballot-access requirement, which allowed third-party

candidates to gain access to the ballot in one of two ways: (1) if the political party

received 5 percent of the votes in the last general election for the office in question,

which guaranteed ballot access; or (2) by gathering petitions signed by 5 percent of

all of the registered voters in the state or district. 1943 Ga. Laws 292.

      In 1986, the State substantially loosened its ballot-access requirements—but

only with respect to statewide candidates. That year, the State amended its statutes

to allow ballot access for third-party candidates nominated for statewide office if

the third-party either: (1) submitted petitions “signed by voters equal in number to

1 percent of the registered voters who were registered and eligible to vote in the

preceding general election; or (2) “[a]t the preceding general election, the political

body nominated a candidate for state-wide office and such candidate received a

number of votes equal to 1 percent of the total number of registered voters who

were registered and eligible to vote in such general election.” 1986 Ga. Laws 894.

However, the legislature left unchanged the 5 percent petition requirement for




                                            3
              Case: 19-14065      Date Filed: 06/03/2020    Page: 4 of 20



third-party and independent candidates for non-statewide offices. Since 1986,

Georgia’s ballot-access requirements have remained largely unchanged.

      In contrast to the 1986 requirement for statewide offices, Georgia has a two-

tiered system through which non-statewide candidates, like those for the U.S.

House of Representatives, can qualify for the ballot. For candidates of “political

parties”—defined by state law as political organization whose nominees won at

least twenty percent of the vote at the last gubernatorial or presidential election,

O.C.G.A. § 21-2-2(25)—they are guaranteed ballot access so long as they win their

party’s primary and pay the requisite filing fee. But for candidates of “political

bodies”—political organizations other than formally recognized political parties,

O.C.G.A. § 21-2-2(23), which, as a practical matter, encompasses all third

parties—the candidates are guaranteed ballot access only if they are nominated by

their party at a convention, id. § 21-2-170(g), and if they submit nomination

petitions signed by 5 percent of the registered voters eligible to vote for that office

in the most recent general election, id. § 21-2-170(b).

      The Libertarian Party of Georgia, along with several of its prospective

congressional candidates and voters, brought the instant suit, challenging the

constitutionality of these ballot-access requirements for congressional candidates.

The Party noted that, if it wanted to run a full slate of congressional candidates in

Georgia, it would be required to gather a grand total of 321,713 valid signatures. It


                                           4
              Case: 19-14065     Date Filed: 06/03/2020   Page: 5 of 20



also introduced evidence that no third-party congressional candidate has ever

managed to petition its way onto the ballot—despite the fact that, since 2002, at

least twenty candidates had attempted to do so. It also introduced evidence

surrounding the practical difficulties of gathering petitions, which include the

allegedly error-prone signature-checking process, the undue cost of petitioning

(and the inability, under federal campaign finance law, of the national party to help

defray these costs), the onerousness of the pace and schedule of petition gathering,

the lack of access to voters, and alleged concerns from voters about disclosing

confidential information on the nominating petition.

      The district court characterized this evidence as part of a “robust record” and

noted that the Party raised “some compelling arguments,” but nonetheless

concluded that the Secretary of State was entitled to summary judgment. The court

declined to apply the Supreme Court’s test for the constitutionality of ballot-access

requirements—as articulated in Anderson, 460 U.S. at 789—instead concluding

that, in light of Jenness v. Fortson, 403 U.S. 431 (1971), which upheld Georgia’s

ballot-access requirements, it was not necessary to apply the Anderson test to

ballot-access requirements outside of the presidential election context. It also

summarily rejected the Party’s Equal Protection challenge. The Party timely

appealed to us. We vacate and remand with instructions.




                                          5
              Case: 19-14065     Date Filed: 06/03/2020    Page: 6 of 20



                                    II. ANALYSIS

      We review de novo a grant of summary judgment. Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro. 56(a). In

reviewing the propriety of summary judgment, “we view the evidence in the light

most favorable to the non-moving party.” Thomas, 506 F.3d at 1363.

      This case involves a challenge to Georgia’s ballot-access requirements for

third-party (or “political body”) congressional candidates. The Libertarian Party in

this case raises two different constitutional challenges to Georgia’s ballot-access

requirements—one based on its associational rights under the First and Fourteenth

Amendments, and one based on its rights under the Equal Protection Clause. We

address each in turn.

      A.     Associational Rights

      The Supreme Court has recognized the unique “impact of candidate

eligibility requirements on voters,” which implicates the “basic constitutional

rights” of both voters and candidates under the First and Fourteenth Amendments.

Anderson, 460 U.S. at 786. Specifically, ballot-access requirements implicate “the

right of individuals to associate for the advancement of political beliefs, and the




                                          6
               Case: 19-14065     Date Filed: 06/03/2020     Page: 7 of 20



right of qualified voters, regardless of their political persuasion, to cast their votes

effectively.” Id. at 787 (quoting Williams v. Rhodes, 393 U.S. 23, 30–31 (1968)).

      In Anderson, the Supreme Court laid out a multistep test for evaluating the

constitutionality of ballot-access requirements under the First and Fourteenth

Amendment. First, the court must “consider the character and magnitude of the

asserted injury to the rights protected by the First and Fourteenth Amendments that

the plaintiff seeks to vindicate.” 460 U.S. at 789. Second, “[i]t then must identify

and evaluate the precise interests put forward by the State as justifications for the

burden imposed by its rule. In passing judgment, the Court must not only

determine the legitimacy and strength of each of those interests; it also must

consider the extent to which those interests make it necessary to burden the

plaintiff’s rights.” Id. Third, the court must “weigh[] all these factors” and

“decide whether the challenged provision is unconstitutional.” Id.

      In laying out these steps, the Court emphasized the importance of context.

“Constitutional challenges to specific provisions of a State’s election laws . . .

cannot be resolved by any ‘litmus-paper test’ that will separate valid from invalid

restrictions.” Id. at 789. In other words, the determination that a 1 percent petition




                                            7
                Case: 19-14065       Date Filed: 06/03/2020      Page: 8 of 20



requirement by one state’s election law in one context is constitutional, vel non,

does not guarantee the same determination of a similar law in a different context.1

       [T]he rule fashioned by the Court to pass on constitutional challenges
       to specific provisions of election laws provides no litmus-paper test for
       separating those restrictions that are valid from those that are invidious
       under the Equal Protection Clause. The rule is not self-executing and is
       no substitute for the hard judgments that must be made. Decision in
       this context, as in others, is very much a “matter of degree,” very much
       a matter of “considering the facts and circumstances behind the law, the
       interests which the State claims to be protecting, and the interests of
       those who are disadvantaged by the classification.

Storer v. Brown, 415 U.S. 724, 730 (1974) (internal cites and punctuation omitted).

       Georgia’s ballot-access requirements have been repeatedly challenged, both

before and after the Supreme Court’s decision in Anderson, and have been upheld

each time. While we ultimately conclude that the district court erred in

prematurely concluding—without applying the Anderson analysis—that the Party’s

challenge was foreclosed by Supreme Court and Eleventh Circuit precedent, we

nonetheless find it prudent to lay out the underlying legal landscape.

       First, in Jenness v. Fortson—a decision predating Anderson by more than a

decade—the Supreme Court upheld Georgia’s ballot-access requirements against

constitutional challenges. Significantly, the 1986 amendment to the Georgia law



1
 We note below that our decision in Bergland v. Harris, 767 F.2d 1551, 1554 (11th Cir. 1985),
held that, in a challenge to the constitutionality of a ballot-access requirement, the Anderson
analysis must be undertaken even if the very same requirement had been previously upheld as
constitutional, if there are at least some non-frivolous arguments that, since the decision
upholding the requirement, circumstances have changed the context of the analysis.
                                               8
                Case: 19-14065       Date Filed: 06/03/2020      Page: 9 of 20



had not come into effect at this point, and as a result, the only way that a third-

party or independent candidate could be placed on the ballot for any race in

Georgia was to file “a nominating petition signed by at least 5% of the number of

registered voters at the last general election for the office in question.” 403 U.S. at

432. Several prospective candidates challenged the constitutionality of the law,

both as a violation of their rights under the First and Fourteenth Amendments and

as a violation of the Equal Protection Clause. The Court concluded that the law

did “nothing that abridges the rights of free speech and association secured by the

First and Fourteenth Amendments.” Id. at 440. As we will address later in our

discussion of the Equal Protection challenge, the Court also rejected the plaintiffs’

Equal Protection arguments. Id.

       We, in turn, rejected a subsequent challenge in McCrary v. Poythress, 638

F.2d 1308 (5th Cir. 1981),2 where our predecessor court upheld the Georgia ballot-

access requirements from similar constitutional challenges. We “extensively

quote[d]” from the Supreme Court’s opinion in Jenness, and ultimately concluded

that, given the similar nature of the challenges to the law, the plaintiffs’ challenge

to the law was due to be rejected. Id. at 1310–13.




2
 In Bonner v. City of Prichard, we adopted as binding precedent all decisions of the former Fifth
Circuit handed down prior to October 1, 1981. 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                               9
              Case: 19-14065     Date Filed: 06/03/2020   Page: 10 of 20



      In Bergland v. Harris, a decision issued two years after the Supreme Court’s

decision in Anderson, we considered a similar challenge. There, a coalition of

plaintiffs—including several third parties, third-party presidential candidates, and a

third-party congressional candidate—challenged the Georgia law once again. 767

F.2d 1551, 1552–53, 1553 n.1 (11th Cir. 1985). We reiterated the three-part

Anderson test but ultimately concluded that there was “an insufficient factual

record to carry out the Anderson requirements” because the evidentiary materials

“filed by the State in this case are simply inadequate to allow a court to conduct”

the “weighing of interests” required by the Anderson analysis. Id. at 1554. We

further held that the “two cases which have upheld the Georgia provisions against

constitutional attack by prospective candidates and minor political parties”—that

is, Jenness and McCrary—“do not foreclose the parties’ right to present the

evidence necessary to undertake the balancing approach outlined in Anderson v.

Celebrezze.” Id. (citations omitted).

      Finally, in Cartwright v. Barnes, 304 F.3d 1138, 1142–44 (11th Cir. 2002),

and Coffield v. Handel, 599 F.3d 1276, 1277 (11th Cir. 2010), we upheld Georgia’s

ballot-access requirements in different contexts, as discussed more fully below.

      In the instant case, the district court granted summary judgment to the

Secretary of State. In upholding Georgia’s ballot-access requirements, however,

the district court did not apply the Anderson test at all. It concluded that our


                                          10
              Case: 19-14065     Date Filed: 06/03/2020     Page: 11 of 20



opinion in Bergland—along with our unpublished opinion in Green Party of Ga. v.

Georgia, 551 F. App’x 982 (11th Cir. 2014)—“emphasized the uniqueness of

presidential elections,” and that our opinions in Cartwright and Coffield

demonstrate that we

      ha[ve] continued to reject challenges to Georgia’s 5% rule brought by
      prospective candidates for the United States House of Representatives
      without engaging in the analysis set forth in Anderson. Thus, the case
      law in this circuit simply does not support Plaintiff’s argument that
      this Court must analyze Plaintiffs’ claims under Anderson,
      notwithstanding the clear ruling in Jenness.

Dist. Ct. Op. at 13 (emphasis in original).

      In our view, this is a reversible error of law. We cannot agree with the

assertion that our Bergland decision—and thus the applicability of the Anderson

test—is limited to ballot-access requirements as applied to presidential candidates

for several reasons. First, by its own text, the Supreme Court’s opinion in

Anderson does not restrict its holding to presidential candidates. Though it

certainly emphasizes the “uniquely important national interest” when ballot-access

restrictions are applied to presidential candidates, 460 U.S. at 794–95, we do not

read that as an implied limitation on Anderson’s applicability. Such a limitation

would make little sense in context. The Supreme Court in Anderson laid out the

test for evaluating the constitutionality of ballot-access restrictions, which requires,

inter alia, the “identif[ication] and evaluat[ion] [of] the precise interests put

forward by the State as justifications for the burden imposed by its rule.” Id. at
                                           11
              Case: 19-14065     Date Filed: 06/03/2020    Page: 12 of 20



789. Then, in a subsequent section, it explained that “the State has a less important

interest in regulating Presidential elections than statewide or local elections,” id. at

795; in other words, the unique nature of a presidential election altered the

weighing of interests. Our reading of Anderson makes clear that its requirements

apply in all elections—but with a thumb on the scale in favor of ballot access when

the candidates challenging the requirements are presidential candidates.

      Second, our precedent makes clear that it is the law in this circuit to apply

Anderson to ballot-access requirements for all candidates. See, e.g., Grizzle v.

Kemp, 634 F.3d 1314, 1316, 1321–22 (11th Cir. 2011) (school board candidates);

Swanson v. Worley, 490 F.3d 894, 896, 902–03 (11th Cir. 2007) (state senate, state

house, and sheriff candidates); Green v. Mortham, 155 F.3d 1332, 1333, 1335–36

(11th Cir. 1998) (congressional candidate); New Alliance Party v. Hand, 933 F.2d

1568, 1570, 1574 (11th Cir. 1991) (congressional candidate and county

commission candidate); Bergland, 767 F.2d at 1552–53, 1553 n.1 (presidential

candidates and a congressional candidate); Libertarian Party of Fla. v. Florida,

710 F.2d 790, 792–93 (11th Cir. 1983) (state legislative, statewide office, and

presidential candidates).

      Third, and most significantly, we conclude that the district court erred when

it limited the precedential force of Bergland to presidential candidates and declined

to apply the Anderson analysis, relying upon its belief that the Supreme Court’s


                                           12
             Case: 19-14065      Date Filed: 06/03/2020   Page: 13 of 20



decision in Jenness foreclosed the Party’s challenge to Georgia’s ballot-access

requirements. Contrary to the district court’s ruling, our prior, binding decision in

Bergland expressly held that Jenness did not foreclose a challenge to Georgia’s

“signature requirements for nominating petitions,” see Bergland, 767 F.2d at 1553,

including the 5 percent rule challenged in this case, id. at 1553, 1553 n.3. Rather,

Bergland held that the challenge must be evaluated pursuant to the “balancing

approach outlined in Anderson v. Celebrezze.” Id. at 1554. Bergland held that,

“[c]ontrary to the State’s argument, the two cases”—referring expressly to Jenness

and McCrary, both of which preceded the Supreme Court’s opinion in Anderson—

“which have upheld the Georgia provisions against constitutional attack by

prospective candidates and minor political parties do not foreclose the parties’ right

to present the evidence necessary to undertake the balancing approach outlined in

Anderson v. Celebrezze.” Id.

      The district court erred in concluding that the precedential force of Bergland

was limited to candidates for President. Although the Bergland plaintiffs did

include candidates for President, the case also included a candidate for Congress,

whose claim was also vacated and remanded to the district court for analysis

pursuant to the Anderson balancing approach. Id. at 1553 n.1, 1554–55.

Moreover, while Bergland did note that, in applying the Anderson analysis, “the

State has a less important interest in regulating Presidential elections than


                                          13
              Case: 19-14065     Date Filed: 06/03/2020     Page: 14 of 20



statewide or local elections,” id. at 1554 (quoting Anderson, 460 U.S. at 795), it

also noted that the “difference between state and local offices and federal offices

. . . requires a different balance than that used in weighing the state interests

against the burdens placed on candidates for statewide and local offices,” id. at

1554–55.

      Moreover, the district court misapplied our holdings in Cartwright and

Coffield. In Cartwright, the primary challenge was that Georgia’s 5 percent

requirement for ballot access violated the Qualifications Clause of the U.S.

Constitution. 304 F.3d at 1139. It is true that the decision also mentioned that

“this 5% signature requirement does not violate any other constitutional

provision,” id.; and it did note that the Jenness analysis “still equally pertains

today,” at least with respect to its Equal Protection analysis, id. at 1441–42.

However, the plaintiffs in Cartwright pointed to only two differences in the

relevant context to distinguish their case from Jenness, both of which the panel

rejected summarily as wholly without merit. Id. at 1141. Similarly, our decision

in Coffield appears to have rejected an attempt to distinguish Jenness, thus

affirming the district court’s dismissal, because the plaintiff’s allegations were

wholly insufficient to plausibly distinguish Jenness. See Coffield, 599 F.3d at

1277. Although both the Cartwright and Coffield panels rejected challenges to

Georgia’s ballot-access requirements without explicitly engaging in the analysis set


                                           14
              Case: 19-14065      Date Filed: 06/03/2020    Page: 15 of 20



forth in Anderson, we do not read those cases as refusing to engage in the

Anderson analysis. Rather, harmonizing those decisions with our binding

precedent in Bergland, we read them as recognizing no significant differences

from Jenness with respect to the relevant considerations. To the extent that those

cases could be read to hold that Jenness is dispositive and forecloses all challenges

to Georgia’s ballot-access requirements, such a holding would be inconsistent with

our clear holding in Bergland. As we recently recognized, “[o]ur adherence to the

prior-panel rule is strict, but when there are conflicting prior panel decisions, the

oldest one controls.” Monaghan v. Worldpay US, Inc., 955 F.3d 855, 862 (11th

Cir. 2020) (citing Cohen v. Office Depot, Inc., 204 F.3d 1069, 1072 (11th Cir.

2000)).

      For these reasons, we conclude that the district court erred by failing to

apply the analysis articulated in Anderson v. Celebrezze. We decline the Party’s

invitation that we address the merits of its claim; we would prefer that the district

court address that question in the first instance. As we have explained, the

Anderson test emphasizes the relevance of context and specific circumstances to

each challenge to ballot-access requirements. While this is not a pure question of

fact, we nonetheless believe that it is a question that the district court is better

equipped to address with testimony and other direct evidence.




                                            15
              Case: 19-14065     Date Filed: 06/03/2020     Page: 16 of 20



      But though Bergland made clear that the Supreme Court’s opinion in

Jenness does not automatically preclude any subsequent challenges to Georgia’s

ballot-access requirements, the Party will, on remand, have to satisfactorily

distinguish its claims from those rejected in Jenness. The Party will have to

demonstrate why a different result from Jenness is required in this case—either

because of different facts in the instant record, as compared to the record in

Jenness; changes in the relevant Georgia legal framework; or the evolution of the

relevant federal law.

      On appeal, the Party has pointed to numerous differences in the instant case

with respect to factors relevant in the Anderson balancing analysis, which it argues

are different from the relevant considerations that were before the Jenness court.

We decline to address those asserted differences from Jenness because the district

court should address those issues in the first instance on remand. Accordingly, we

vacate the district court’s grant of summary judgment and remand to the district

court with instructions to apply the Anderson analysis in the first instance.

      B.     Equal Protection Clause

      The plaintiffs in this case also raise a challenge to Georgia’s ballot-access

requirements as running afoul of the Equal Protection Clause. As the Supreme

Court has recognized, to the extent that ballot-access requirements draw a

distinction, the “State must establish that its classification is necessary to serve a


                                           16
              Case: 19-14065     Date Filed: 06/03/2020    Page: 17 of 20



compelling interest.” Ill. State Bd. of Elections v. Socialist Workers Party, 440

U.S. 173, 184 (1979) (citations omitted).

      In Jenness, the Supreme Court rejected an Equal Protection challenge to

Georgia’s requirements. But we note that the Equal Protection challenge in

Jenness differs from the Party’s Equal Protection challenge in the instant case. In

Jenness, the challenge was as to the distinction between third-party (or “political

body”) candidates and major-party (or “political party”) candidates: the claim was

“necessarily bottomed upon the premise that it is inherently more burdensome for a

candidate to gather the signatures of 5% of the total eligible electorate than it is to

win the votes of a majority in a party primary.” Jenness, 403 U.S. at 440. The

Supreme Court rejected this assumption, noting that Georgia has provided two

“alternative routes” to a candidate for getting his name on the ballot. Id. “He may

enter the primary of a political party, or he may circulate nominating petitions

either as an independent candidate or under the sponsorship of a political

organization.” Id. The Court noted that neither of these two alternative paths “can

be assumed to be inherently more burdensome than the other.” Id. at 441.

      The Equal Protection challenge presented by the Party in this case is

substantially different from that presented in Jenness. The challenge here is not

between political party and political body candidates for the same offices, but

between political body candidates for different offices. Under Georgia law, a


                                           17
               Case: 19-14065        Date Filed: 06/03/2020       Page: 18 of 20



Libertarian Party candidate for statewide office is automatically entitled to ballot

access in 2020; this is because, in the 2018 general election, it “nominated a

candidate for state-wide office and such candidate received a number of votes

equal to 1 percent of the total number of registered voters who were registered and

eligible to vote in such general election.”3 O.C.G.A. § 21-2-180(2). However,

pursuant to the different Georgia requirement for non-statewide offices, Libertarian

congressional candidates are required to individually qualify for the ballot by

submitting a nominating petition “signed by a number of voters equal to 5 percent

of the total number of registered voters eligible to vote in the last election for the

filling of the office the candidate is seeking.” Id. § 21-2-170(b). Therefore, the

Party argues, its statewide candidates need to gather zero signatures while a full

slate of congressional candidates would need to gather 321,713 valid signatures.

       The district court did not separately address the Party’s Equal Protection

challenge, instead considering it in tandem with the associational-rights challenge,

thus in effect holding that Jenness foreclosed the Party’s Equal Protection

challenge as well as its First and Fourteenth Amendment challenge. We hold only



3
  In 2018, there were 6,935,816 voters eligible to vote in the general election. To automatically
qualify for ballot access in future statewide elections, the Libertarian Party was required to
receive at least 69,359 votes. Given that 3,939,328 votes were cast in the gubernatorial election,
this means that the Libertarian Party nominee for some statewide office would have been
required to get 1.76% of the vote. They qualified by getting 2.23% for Secretary of State; 2.65%
for Commissioner of Insurance; and 2.67% and 2.52% for the Public Service Commission,
Districts 3 and 5, respectively.
                                               18
               Case: 19-14065       Date Filed: 06/03/2020      Page: 19 of 20



that Jenness does not control the Equal Protection issue presented by the Party in

this case, because the Equal Protection claim presented here is sufficiently

different from that presented in Jenness. However, we again decline the Party’s

invitation that we address the merits of its Equal Protection claim, believing that

this question is best resolved by the district court in the first instance on remand, as

is the case with the First and Fourteenth Amendment challenge.4

                                   III. CONCLUSION

       For the foregoing reasons, we vacate the district court’s grant of summary

judgment to the Secretary of State and remand the case for further proceedings

consistent with this opinion. On remand, the district court is instructed to conduct

in the first instance the Anderson test with respect to Georgia’s ballot-access

requirements and consider the Libertarian Party’s Equal Protection challenge.

       VACATED AND REMANDED.




4
  We note that the plaintiffs in Bergland included an Equal Protection challenge to Georgia’s
ballot-access requirements, in addition to their First and Fourteenth Amendment challenge. 767
F.2d at 1552. Although our opinion in Bergland did not explicitly address the Equal Protection
claim separately from the First and Fourteenth Amendment challenge, the decision did vacate
and remand the Equal Protection challenge as well, notwithstanding Jenness. See id.
                                              19
              Case: 19-14065     Date Filed: 06/03/2020    Page: 20 of 20



JORDAN, Circuit Judge, concurring.
      I join Judge Anderson’s opinion for the court. Although I can understand

why the district court believed that Jenness v. Fortson, 403 U.S. 431 (1971), was

controlling, I offer some additional reasons why it is not.

      First, the plaintiffs have challenged not only Georgia’s 5% petition

requirement, see O.C.G.A. § 21-1-170(b), but also the qualifying fee for the office

of U.S. Representative, see O.C.G.A. § 21-2-132(d), and this latter claim was not

at issue in Jenness. As the Supreme Court explained in Jenness, the qualifying fee

had been declared unconstitutional and enjoined by the district court, and that

ruling was not challenged on appeal. See 403 U.S. at 432. So, whatever effect

Jenness may have had on the plaintiffs’ First and Fourteenth Amendment claims, it

did not foreclose or control the plaintiffs’ challenge to the qualifying fee.

      Second, as Judge Anderson points out, the Supreme Court changed the

applicable constitutional standard in Anderson v. Celebrezze, 460 U.S. 780, 789

(1983). And “when the Supreme Court overturns the standard that it had

previously used to resolve a particular class of cases,” federal and state courts

“must apply the new standard and reach the result dictated under that new

standard.” Bryan Garner et al., The Law of Judicial Precedent § 2, at 31 (2016).

So Jenness, though not obsolete, does not control the outcome here.



                                          20
                  Case: 19-14065         Date Filed: 06/03/2020         Page: 1 of 1


19-14065 Cowen, et al. v. Georgia Secretary of State


ERRATA:


Good afternoon!

I corrected the spellings of Celebrezze in our Cowen opinion, which is attached.
                       Case: 19-14065                Date Filed: 06/03/2020                   Page: 1 of 1


                                           UNITED STATES COURT OF APPEALS
                                              FOR THE ELEVENTH CIRCUIT

                                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                           56 Forsyth Street, N.W.
                                                           Atlanta, Georgia 30303


David J. Smith                                                                                                        For rules and forms visit
Clerk of Court                                                                                                        www.ca11.uscourts.gov

                                                            June 03, 2020

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 19-14065-HH
Case Style: Martin Cowen, et al v. Georgia Secretary of State
District Court Docket No: 1:17-cv-04660-LMM

This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
account at www.pacer.gov. Information and training materials related to electronic filing, are available at
www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
governed by 11th Cir. R. 39-2 and 39-3.

Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
11th Cir. R. 35-5(k) and 40-1 .

Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

Pursuant to Fed.R.App.P. 39, costs taxed against appellee.

Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
below. For all other questions, please call Christopher Bergquist, HH at 404-335-6169.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Jeff R. Patch
Phone #: 404-335-6151

                                                                                            OPIN-1A Issuance of Opinion With Costs
